DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/07/2021 after final rejection of 02/08/2021 and advisory action of 06/28/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/07/2021 has been entered.  The Office action on currently pending claims 1-13 and 21-27 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9-12, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928) in view of Sagal (US 20030019103) (of record, cited in the IDS) and in further view of  Yamamoto (US 20070029070) (of record, cited in the IDS).
Regarding claim 1, Delano discloses (Fig.1):
An electro-thermal system, comprising: a first antenna (120 and [0021]) for generating first electromagnetic signals ([0021]: component 120 can be an antenna, which by definition is a component that can transmit/generate and/or receive electromagnetic signals); a second antenna (124 and [0021]) for generating second electromagnetic signals ([0021]: component 124 can be an antenna, which by definition is a component that can transmit/generate and/or receive electromagnetic signals); a vapor chamber (104), in thermal communication (See Fig.1) with a heat source (116), that has a region (108) that is positioned between the first antenna (120 and [0021]) and the second antenna (124 and [0021]); and an electronic circuit ([0021]: all of the electronic components can be mounted on a PCB board, which will fundamentally have an electronic circuit, and thus making the PCB board the electronic circuit).
However, Delano does not disclose:
A vapor chamber that has an electromagnetic shielding layer on an outer surface of a region that is positioned between the first antenna and the second antenna, and that attenuates (i) a portion of the first electromagnetic signals that is directed toward the second antenna, and (ii) a 
Sagal however teaches (Figs.1-2):
A vapor chamber (10) that has an electromagnetic shielding layer (14) ([0031]) on an outer surface (See Figs.1-2), and that attenuates electromagnetic signals ([0031]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sagal to modify the device of Delano so that the vapor chamber has an electromagnetic shielding layer that is provided on an outer surface of the region that is positioned between the first antenna and second antenna such that the electromagnetic shielding layer attenuates (i) a portion of the first electromagnetic signals that is directed toward the second antenna, and (ii) a portion of the second electromagnetic signals that is directed toward the first antenna, as claimed, in order to better protect the antennas from malfunction and damage as a result of EMI waves transmitted to the components as taught by Sagal ([0031]).
However, the above combination would still fail to teach:
An electronic circuit having a ground that is in electric contact with the electromagnetic shielding region that is positioned between the first antenna and the second antenna.
Yamamoto however teaches (Fig.11):
An electronic circuit (See Fig.11) having a ground (G) that is in electric contact (See Fig.11, [0165] and [0168]) with the electromagnetic shielding layer (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic region).

Examiner Note: the limitations “attenuates (i) a portion of the first electromagnetic signals that is directed toward the second antenna, and (ii) a portion of the second electromagnetic signals that is directed toward the first antenna” are functional limitations and are rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case, the combination of Delano, Sagal, and Yamamoto, as proposed above, teaches an assembly in which a heat pipe/vapor chamber has a region/portion that is provided between two antennas, and the heat pipe/vapor chamber having at least one layer that spans across the full length of the heat pipe/vapor chamber that provides EMI shielding, and thus 
Regarding claim 9, Delano discloses (Fig.1):
An apparatus comprising: at least one support element (See Figure Below); a first antenna (120 and [0021]) that is mounted at a first location (See Figure Below) of the at least one support element and a second antenna (124 and [0021]) that is mounted at a second location (See Figure Below) of the at least one support element; and a vapor chamber (104) that includes a region (108) that is positioned between the first antenna (120 and [0021]) and the second antenna (124 and [0021]); first electromagnetic signals that are emitted by the first antenna (120 and [0021]) toward the second antenna (124 and [0021]), and second electromagnetic signals that are emitted by the second antenna (124 and [0021]) toward the first antenna (120 and [0021]) (First and Second Electromagnetic Signals produced by First and Second Antennas: Fig.1 and [0021]- the components 120, 124 can be antennas, which by definition, will generate and/or receive electromagnetic signals, and each of the electromagnetic signals generated by each of the antennas 120, 124 can radiate towards each other).

See next page→

    PNG
    media_image1.png
    736
    891
    media_image1.png
    Greyscale

However, Delano does not disclose:
A vapor chamber that includes an electromagnetic shielding layer on an outer surface of a region that is positioned between the first antenna and the second antenna to attenuate: first electromagnetic signals that are emitted by the first antenna toward the second antenna, and second electromagnetic signals that are emitted by the second antenna toward the first antenna; and an electronic ground that is in electric contact with the region that is positioned between the first antenna and the second antenna.
Sagal however teaches:
A vapor chamber (10) that includes an electromagnetic shielding layer (14) ([0031]) on an outer surface (See Fig.1) to attenuate electromagnetic signals ([0031]).

However, the above combination would still fail to teach:
An electronic ground that is in electric contact with the region that is positioned between the first antenna and the second antenna.
Yamamoto however teaches:
An electronic ground (G) that is in electric contact with (See Fig.11) the electromagnetic shielding layer (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yamamoto to further modify the device of Delano such that it has an electronic ground that is in electric contact with the region of the vapor chamber that is provided between the first and second antenna, as claimed, in order to provide an improved vapor chamber assembly that can effectively shield electromagnetic noises that are transmitted to or from any or all of the electronic components on the electronic circuit as taught by Yamamoto ([0168]).
Examiner Note: the limitations “attenuate: first electromagnetic signals that are emitted by the first antenna toward the second antenna, and second electromagnetic signals that are emitted by the second antenna toward the first antenna” are functional limitations and are rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case, the combination of Delano, Sagal, and Yamamoto, as proposed above, teaches an assembly in which a heat pipe/vapor chamber has a region/portion that is provided between two antennas, and the heat pipe/vapor chamber having at least one layer that spans across the full length of the heat pipe/vapor chamber that provides EMI shielding, and thus teaching all of the structural limitations required to perform the aforementioned functional limitations as recited in claim 9.
Regarding claims 2 and 10, Sagal further teaches:
(Claim 2) Wherein the electromagnetic shielding layer (14) is deposited onto a structural base material (16) in accordance with a predetermined surface treatment ([0029]: surface treatment is performed to coat the base material 16 with the electromagnetic shielding layer 14).
(Claim 10) Wherein the electromagnetic shielding layer (14) is deposited onto a structural base material (16) in accordance with a predetermined surface treatment ([0029]: surface treatment is performed to coat the base material 16 with the electromagnetic shielding layer 14).

Examiner notes that the limitations as recited in claims 2 and 10 (e.g., “a predetermined surface treatment that includes: enclosing the vapor chamber in an inert environment; and while the vapor chamber is within the inert environment: removing an oxidation layer from the vapor chamber to expose the structural base material, and depositing the electromagnetic shielding layer onto the structural base material” and “performing a first surface treatment to remove an oxidation layer from a base material at the electromagnetic shielding region of the vapor chamber, and performing a second surface treatment to deposit a conductive material onto the base material at the portion of the vapor chamber”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).
In the instant case, the end product will have a vapor chamber that will be made out of structural base material that is surface treated with a conductive material to define an electromagnetic shielding region that is then electrically connected to a ground of an electronic circuit, and thus teaching all of the structural limitations of the vapor chamber.
Regarding claim 4, Delano further discloses:
Wherein a structural base material (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material) of the vapor chamber (104) has a first strength-to-weight ratio (Fig.1 and [0020]: the outer layer of the vapor chamber 104 will be made out of a particular material that will have an associated strength-to-weight ratio).
However, Delano does not disclose:
Wherein the electromagnetic shielding region is deposited onto the structural base material and has a second strength-to-weight ratio that is less than the first strength-to-weight ratio.

Wherein the electromagnetic shielding layer (14) is deposited onto the structural base material (16) and has a second strength-to-weight ratio ([0029]: the electromagnetic shielding layer is made out of a material that will have an associated strength-to-weight ratio).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sagal to further modify the device of modified Delano such that the electromagnetic shielding layer of modified Delano, as modified in claim 1 above, defines a second strength-to-weight ratio in order to achieve the improved vapor chamber assembly as described in claim 1 above.
However, the above combination still fails to teach:
A second strength-to-weight ratio that is less than the first strength-to-weight ratio.
However, modifying the material of the electromagnetic shielding layer such that it is made out of a material that has a strength-to-weight ratio that is less than the first strength-to-weight ratio of the structural base material, as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to make forming the electromagnetic shielding region on the base material easier due to the strength-to-weight ratio (i.e., the material of the electromagnetic shielding layers) of the electromagnetic shielding region being lower than the strength-to-weight ratio (i.e., the material of the base material) of the base material of the vapor chamber (i.e., a material with a lower strength-to-weight ratio is easier to shape into a desired shape compared to a material with a higher strength-to-weight ratio), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416 (CCPA 1960).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 5, Delano further discloses:
The structural base material (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material) has a first resistivity (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material that will be made out of a material that will have an associated resistivity).
Delano however does not disclose:
Wherein the electromagnetic shielding region has a second resistivity that is at least ten times less than the first resistivity.
Yamamoto however further teaches:
Wherein the electromagnetic shielding region (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region) has a second resistivity ([0165] and [0168]: the electromagnetic shielding layer 272 and/or 276 that defines the electromagnetic shielding region will be made out of material that has an associated resistivity).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yamamoto to further modify the device of modified Delano such that the electromagnetic shielding layer 
However, the above combination would still fail to teach:
A second resistivity that is at least ten times less than the first resistivity.
However, modifying the material of the electromagnetic shielding layer such that it is made out of a material with a desired resistivity, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to further optimize the electromagnetic shielding properties of the vapor chamber due to the resistivity of the electromagnetic shielding layer in relation to the resistivity of the base material of the vapor chamber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice, and since discovering the optimum or workable ranges involves only routine skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) and In re Aller, 105 USPQ 233.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Delano further discloses:
Wherein the electronic circuit ([0021]: the PCB board defines the electronic circuit) is integrated into a circuit board ([0021]: all of the electronic components can be mounted on a PCB board, which defines the claimed electronic circuit) on which the vapor chamber (104) is 

    PNG
    media_image2.png
    500
    807
    media_image2.png
    Greyscale

Regarding claim 11, Examiner notes that the limitations as recited in claim 11 (e.g., “wherein each of the first surface treatment and the second surface treatment are performed within an inert environment”) do not have actual patentable weight since the claim is a product-by-process claim that does not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).
In the instant case, the end product will have a vapor chamber that will be made out of structural base material that is surface treated with a conductive material to define an electromagnetic shielding region that is then electrically connected to a ground of an electronic circuit, and thus teaching all of the structural limitations of the vapor chamber.
Regarding claim 12, Delano further discloses:
A resistivity (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material that will be made out of a material that will have an associated resistivity) of the structural base material (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material).
However, Delano does not disclose:
Wherein the conductive material has a first resistivity that is at least two times greater than a second resistivity of the structural base material.
Sagal however further teaches:

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sagal to further modify the device of modified Delano such that the conductive material that defines the electromagnetic shielding region has a first resistivity, as claimed, in order to provide the improved vapor chamber assembly as discussed in claim 9 above.
However, the above combination would still fail to teach:
Wherein the conductive material has a first resistivity that is at least two times greater than a second resistivity of the structural base material.
However, modifying the material of the conductive material such that it is made out of a desired material so that the first resistivity is at least two times greater than the second resistivity of the titanium base material, as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to further optimize the electromagnetic shielding properties of the vapor chamber due to the material/resistivity of the conductive material in relation to the material/resistivity of the structural base material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice, and since it has been held that the general conditions of a claim are . See In re Leshin, 125 USPQ 416 (CCPA 1960) and In re Aller, 105 USPQ 233.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 22, Delano further discloses:
A circuit board (See Fig.1 and [0021]: the first antenna 120 and second antenna 124 are disposed on a printed circuit board), to which the vapor chamber (104) is attached.
However, Delano does not disclose:
Wherein the vapor chamber includes one or more fins located on the region and that extend away from a circuit board, to which the vapor chamber is attached, in order to improve the attenuation of (i) the portion of the first    Aty/Agent: Jacob P. Rohwerelectromagnetic signals that is directed toward the second antenna, and (ii) the portion of the second electromagnetic signals that is directed toward the first antenna.
Sagal however further teaches:
Wherein the vapor chamber (10) includes one or more fins ([0035]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sagal to further modify the device of modified Delano such that the vapor chamber includes one or more fins that are located on the region and that extend away from a circuit board, to which the vapor chamber is attached, in order to improve the attenuation of (i) the portion of the first    Aty/Agent: Jacob P. Rohwerelectromagnetic 
Furthermore, modifying the position of the one or more fins such that they are located in a desired area, including as claimed (i.e., on the region that extends away from the circuit board), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved heat dissipation capabilities as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Examiner Note: the limitations “in order to improve the attenuation of (i) the portion of the first    Aty/Agent: Jacob P. Rohwerelectromagnetic signals that is directed toward the second antenna, and (ii) the portion of the second electromagnetic signals that is directed toward the first antenna” are functional limitations and is rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case, the combination of Delano, Sagal, and Yamamoto, as modified above, will have a vapor chamber with one or more fins that will be provided on an electromagnetic shielding layer of the vapor chamber, and the electromagnetic shielding layer being provided in a region/portion of the vapor chamber that is between two antennas that generate electromagnetic signals, and thus teaching all of the structural limitation required to perform the aforementioned functional limitations of claim 22.
Regarding claim 23, Delano further discloses:
Wherein the region (108) comprises a part of the vapor chamber (104) that blocks a direct path between the first antenna (120 and [0021]) and the second antenna (124 and [0021]) (Fig.1: the region 108 of the vapor chamber 104 forms a wall/barrier that will block a shortest direct open path, the diagonal distance, between the first antenna 120 and the second antenna 124).
Regarding claim 26, Delano further discloses:
Wherein the region (108) comprises a part, and not a whole, of the vapor chamber (104) that blocks a direct path between the first antenna (120 and [0021]) and the second antenna (124 and [0021]) (Fig.1: region 108 is a segment of the vapor chamber 104 that blocks a shortest direct open path, the diagonal distance, between the first antenna 120 and the second antenna 124).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928), Sagal (US 20030019103) (of record, cited in the IDS), and Yamamoto (US  as applied to claim 2 above, and further in view of Liu (US 20100307720).
Regarding claim 3, modified Delano does not teach:
Wherein the structural base material is a titanium-alloy.
Liu however teaches:
Wherein the structural base material is a titanium-alloy ([0005]: the heat pipe is a vapor chamber that will have a structural base material that is made out of a titanium-alloy).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of the Liu reference to further modify the device of modified Delano such that the structural base material is a titanium-alloy, as claimed, in order to provide a vapor chamber that is light weight and has high strength and resistance to corrosion due to the vapor chamber being constructed from a titanium base material as taught by Liu ([0005]).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928), Sagal (US 20030019103) (of record, cited in the IDS), and Yamamoto (US 20070029070) (of record, cited in the IDS) as applied to claims 1, 6 and 9 above, and further in view of Sathe (US 20020067598).
Regarding claim 7, modified Delano does not teach:
Wherein the ground includes one or more grounding contacts that are positioned on the circuit board to contact the electromagnetic shielding region when the vapor chamber is mounted to the circuit board.
Sathe however teaches (Figs.1-4):

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sathe to further modify the device of modified Delano such that the ground includes one or more grounding contacts that are positioned on the circuit board that contact the region of modified Delano when the vapor chamber is mounted to the circuit board, as claimed, in order to provide a more compact (and thus more space efficient) circuit assembly due to the electrical circuit being defined on a single printed circuit board.
Regarding claim 13, modified Delano does not teach:
Wherein the vapor chamber includes one or more fins that are located at the region, and wherein the one or more fins are electrically grounded.
Sathe however teaches (Figs.1-4):
Wherein the vapor chamber (22) includes one or more fins (30), and wherein the one or more fins (30) are electrically grounded ([0021], [0018], [0024] and Figs.1, 2, and 4: the fins 30 are electrically grounded because the heat pipe/vapor chamber 22 is electrically grounded).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sathe to further modify the device of modified Yamamoto such that the vapor chamber has one or more fins that are electrically grounded, as claimed, in order to further improve the heat dissipation capabilities of the vapor chamber due to the fins increasing the heat dissipation surface area.
However, the above combination would still fail to teach:

However, modifying the position of the one or more fins of modified Yamamoto such that they are in a desired area, including as claimed (i.e., the claimed region), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved heat dissipation as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928), Sagal (US 20030019103) (of record, cited in the IDS), and Yamamoto (US 20070029070) (of record, cited in the IDS) as applied to claim 1 above, and further in view of Mikami (US 20070133174).
Regarding claim 8, modified Delano does not teach:
A wire having a first end that is mechanically coupled to the region of the vapor chamber and a second end that is mechanically coupled to the ground of the electronic circuit.
Mikami however teaches:
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of claimed invention to utilize the above teaching of Mikami to further modify the device of modified Delano such that it has a wire that has a first end that is mechanically coupled to the region of the vapor chamber of modified Delano and a second end that is coupled to the ground of the electronic circuit, as claimed, in order to achieve the improved vapor chamber that will protect the heat source from electromagnetic noises as described in claim 1 above.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928), Sagal (US 20030019103) (of record, cited in the IDS), and Yamamoto (US  as applied to claim 1 above, and further in view of Hood (US 20030072131).
Regarding claim 21, modified Delano does not teach:
Wherein the first electromagnetic signals generated by the first antenna are emitted at a frequency that is common to the second electromagnetic signals generated by the second antenna.
Hood however teaches (Fig.1):
Wherein the first electromagnetic signals generated by the first antenna (164) are emitted at a frequency that is common to the second electromagnetic signals generated by the second antenna (174) (First Electromagnetic Signals generated by First Antenna being common/same as Second Electromagnetic Signals generated by Second Antenna: [0029]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hood to further modify the device of modified Delano such that the first electromagnetic signals generated by the first antenna are emitted at a frequency that is common to the second electromagnetic signals generated by the second antenna, as claimed, in order to achieve the improved vapor chamber assembly as discussed in claim 1 above.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Alternatively, claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928), Sagal (US 20030019103) (of record, cited in the IDS), and Yamamoto (US 20070029070) (of record, cited in the IDS) as applied to claim 1 above, and further in view of Rubenstein (US 8934235).
Regarding claim 22, Delano further discloses:
A circuit board (See Fig.1 and [0021]: the first antenna 120 and second antenna 124 are disposed on a printed circuit board), to which the vapor chamber (104) is attached.
However, modified Delano does not teach:
Wherein the vapor chamber includes one or more fins located on the region and that extend away from a circuit board, to which the vapor chamber is attached, in order to improve the attenuation of (i) the portion of the first    Aty/Agent: Jacob P. Rohwerelectromagnetic signals that is directed toward the second antenna, and (ii) the portion of the second electromagnetic signals that is directed toward the first antenna.
Rubenstein however teaches (Fig.2):
Wherein the vapor chamber (204) includes one of more fins (Fig.2: there are fins at the end of the heat pipe/vapor chamber 204) and that extend away from a circuit board (Fig.2, Col.5 Lns.35-36, and Col.6 Lns.14-15: heat source 202 is a CPU, which means that there is a circuit board that is provided on the bottom side of the CPU, and thus the fins on the heat sink/vapor chamber 204 extend away from the circuit board).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Rubenstein to further modify the device of modified Delano such that the vapor chamber includes one or more fins that extend away from a circuit board, as claimed, in order to further improve the heat 
However, the above combination would still fail to teach:
Wherein the vapor chamber includes one or more fins located on the region in order to improve the attenuation of (i) the portion of the first    Aty/Agent: Jacob P. Rohwerelectromagnetic signals that is directed toward the second antenna, and (ii) the portion of the second electromagnetic signals that is directed toward the first antenna.
However, modifying the position of the one or more fins such that they are located in a desired area, including as claimed (i.e., on the region that extends away from the circuit board), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved heat dissipation capabilities as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Examiner Note: the limitations “in order to improve the attenuation of (i) the portion of the first    Aty/Agent: Jacob P. Rohwerelectromagnetic signals that is directed toward the second antenna, and (ii) the portion of the second electromagnetic signals that is directed toward the first antenna” are functional limitations and is rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case, the combination of Delano, Sagal, Yamamoto, and Rubenstein, as modified, will have a vapor chamber with one or more fins that will be provided on an electromagnetic shielding layer of the vapor chamber that is disposed on a region that is between two antennas that generate electromagnetic signals, and is thus capable of performing the aforementioned claimed functional limitations of claim 22.

Allowable Subject Matter

Claims 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 24, and as recited in the combined subject matter of claims 9 and 27, and at least in part, because claims 24 and 27 recite the limitations: 

(Claim 27): “wherein the vapor chamber comprises another region that is adjacent to the region and that has a corrosion layer on an outer surface”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 24, and all remaining limitations of respective claims 9 and 27, are believed to render the combined subject matter of claims 1 and 24, and the combined subject matter of claims 9 and 27, and all claims depending therefrom (claims 2-8, 10-13, 21-23, and 25-26) allowable over the prior art of record, taken either alone or in combination.
Furthermore, none of the Office actions cited in the Global Dossier provide any references that teach a vapor structure that has both an electromagnetic shielding layer and a corrosion layer that is placed adjacent the electromagnetic shielding layer as respectively claimed in claims 24 and 27 of the instant application. 
Finally, the Office has not identified any double patenting issues.

Response to Arguments

Applicant’s arguments filed on July 7, 2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).


See next page→
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other heat pipe/vapor chamber structures that have heat dissipation fins that extend away from a printed circuit board (US 20120106088, US 7295441).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/STEPHEN S SUL/Primary Examiner, Art Unit 2835